Submitted October 24, 1928.
The relator and the respondent were husband and wife. The latter obtained a divorce on February 10, 1928. The proceeding in which this appeal was taken was a writ of habeas corpus, issued on the petition of the relator to obtain the custody of a son of the parties, aged at the time about three years. An answer was filed by the respondent asserting the right of the latter to retain the custody of the child for reasons not necessary *Page 579 
to be here repeated. After the answer was filed the relator, by his counsel, directed a discontinuance of the proceeding, which was approved by the court. The writ was dismissed and the child remanded to the custody of the respondent.
This appeal is from the allowance of the discontinuance.
The case was submitted on the record and briefs filed. Consideration of these satisfies us that the order complained of was within the discretion of the court. It resulted in the continuing of the custody of the child in the respondent. As the primary object of the law is the welfare of the child, we are not convinced that a continuance of the action would result in the advancement of that object.
The appeal is therefore dismissed.